10/02/2020
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0129
                                      DA 20-0129
                                                                       FILED
 SHANE PHILLIP NICKERSON,                                               OCT 0 2 2020
                                                                      Bowen
                                                                              Greenwood
                                                                                      Court
                                                                    Clerk of Su preme
              Petitioner and Appellant,                                state of Mnntana



       v.                                                          ORDER

 STATE OF MONTANA,

              Respondent and Appellee.



       Self-represented Appellant Shane Phillip Nickerson moves this Court for
appointment of counsel and for a forty-five-day extension of time to file his reply brief.
Nickerson appeals the Flathead County District Court's dismissal of his petition for
postconvicfion relief.
       We observe that this Court denied his first motion for appointment of counsel in a
May 1, 2020 Order. As stated then, Nickerson is not entitled to appointment of counsel
because he represented himself and because he did not present extraordinary
circumstances. While Nickerson puts forth that his confinement in locked housing amounts
to extraordinary circumstances, it does not under Montana law. Section 46-8-104(3),
MCA. Nickerson's current placement in prison does not change this analysis to justify an
appointment of counsel.
      Nickerson's reply brief is currently due on Thursday, October 8, 2020, in
accordance with the Montana Rules of Appellate Procedure. M. R. App.P. 13(1). He has
requested more time, until Novernber 15, 2020, to file this brief. Accordingly,
      IT IS ORDERED that Nickerson's Motion for Appointment of Counsel is DENIED
      IT IS FURTHER ORDERED that Nickerson's Motion for an Extension of Time is
GRANTED and Nickerson shall prepare, file, and serve his reply brief on or before
November 15, 2020. No further extensions will be granted in this appeal.
      The Clerk is directed to provide a copy to counsel of record and to Shane Phillip
Nickerson personally.
                   Ind
      DATED this       day of October, 2020.
                                               For the Court,




                                                            Chief Justi c